Citation Nr: 1545528	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-42 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran requested a hearing before the Board in his October 2009 VA Form 9, but failed to report for the hearing scheduled in August 2014.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.  

The Board remanded the claim in September 2014 and March 2015 for additional development.  It has been returned for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

There is no probative evidence of record showing that the Veteran's right knee disability, diagnosed as degenerative joint disease/right knee joint osteoarthritis, was incurred in service or is presumptively related to service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, diagnosed as degenerative joint disease/right knee joint osteoarthritis, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in September 2008 with regard to the claim for service connection for a right knee disability.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in April 2009.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA records have been obtained and associated with the file, as have records from the Social Security Administration (SSA).  VA examinations with respect to the issue on appeal were obtained in February 2014 and November 2014.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board previously determined that the opinions obtained in February 2014 and November 2014 were inadequate, and the claim was returned in order to obtain an addendum opinion.  Two addendum opinions were obtained on remand, first in July 2015 and again in August 2015.  The Board finds that those opinions are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's September 2014 and February 2015 remand instructions, as records from the SSA were obtained; the Veteran was asked to identify all private treatment related to his right knee (with a specific request to provide authorization for the release of records from Dr. D. at Upland Medical Group); VA treatment records were obtained; and addendum opinions were obtained regarding the etiology of the Veteran's right knee disability.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also May 2015 letter.  The Board notes that the Veteran did not provide a response to the May 2015 letter, nor did he authorize VA to obtain records from the identified private medical provider.  

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In those cases where the evidence shows that the Veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence; to that end, any reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat Veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that the combat Veteran's disease or injury is automatically service-connected.  Rather, there must still be competent evidence of an etiological relationship between an in-service injury and a current disability.

Service connection for certain chronic diseases, , to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a right knee disability, which he asserts is the result of in-service parachute jumps.  He also contends that his right knee disability is the result of having to carry heavy weights while serving as an infantryman.  The Veteran has reported continuing pain in his right knee since his active duty service.  

The Board previously conceded the in-service event of parachute jumps throughout the Veteran's service, as evidenced by his award of the parachute badge, and the Veteran's service in the infantry.  Given the foregoing, and in light of the Veteran's combat service, the Board presumes an in-service injury or event to his right knee occurred.  Irrespective of the foregoing, the Board notes that service treatment records document that the Veteran was seen in May 1969 regarding his right knee, at which time he was prescribed two medications.  At the time of his August 1969 discharge examination, the Veteran denied cramps in his legs; arthritis or rheumatism; bone, joint or other deformity; lameness; and "trick" or locked knee.  See report of medical history.  

The post-service evidence in this case consists of VA treatment records, records obtained from the SSA, and VA examination reports.  VA treatment records document that the Veteran has sought treatment related to right knee pain and has been issued a brace.  A May 2008 x-ray of the right knee showed minimal degenerative changes.  An August 2010 x-ray of the right knee showed minimal degenerative joint disease with minimal narrowing of the medial knee joint compartment, smal1 patellar spurring, and chondromalacia, but normal patellar tracking.  

The Veteran underwent a VA knee and lower legs conditions Disability Benefits Questionnaire (DBQ) in February 2014, at which time he was diagnosed with degenerative joint disease of the bilateral knee.  The Veteran reported that over the last six months, his knees had been hurting from the hips down to the thighs to behind the knees to the ankles.  He denied any injury to his knees and it was noted that x-rays taken two years prior were normal.  The Veteran indicated that he had severe pain in his hips that had affected his knees.  The opinion provided by the VA examiner after a detailed physical examination was inadequate and will not be discussed.  

The Board remanded the claim in September 2014 in order to obtain an addendum from the February 2014 VA examiner.  Another knee and lower legs conditions DBQ was conducted in November 2014 by a different examiner.  At the time of the November 2014 VA examination, the Veteran was diagnosed with right knee joint osteoarthritis, which had been diagnosed in August 2010.  The Veteran reported that he had hurt his knees in 1966 during "jump school" for paratroopers, but had never complained about pain in the knees.  The Veteran also reported that he had been assigned to the infantry and had to carry heavy weights, and that he did complain to a medic about his pain and received pain medication when the knees were very painful.  The Veteran reported that he had had pain in both knees since that time, which was infrequent.  He also noted that the right knee had episodes of instability.  The opinion provided by the VA examiner after a detailed physical examination was inadequate and will not be discussed.  

The Board remanded the claim in March 2015 in order to obtain an addendum from the November 2014 examiner.  The requested addendum was obtained in July 2015 and the RO obtained another addendum in August 2015.  The opinions will be discussed together.  

The November 2014 VA examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale employed was that the Veteran has mild arthritis in the right knee; that this condition and level of degeneration is not uncommon in a 65 year old gentleman; and that service treatment records did not show repeated complaints of knee pain.  The examiner also noted that the level of degeneration in the left [sic] knee is questionable at best (minimal space narrowing noted on x-ray) making it less than likely that an event that occurred over 45 years ago had resulted in the Veteran's current very mild osteoarthritis of the knees.  The examiner specifically noted that the opinion was made after careful consideration; after all service treatment records were reviewed; and considering the fact that the Veteran made parachute jumps.  The examiner noted that the Veteran had minor injuries to the knees while in service that did not result in permanent damage.  The examiner further explained that the Veteran's level of arthritis in the knees is in keeping with a man of his years and that had the Veteran had an injury severe enough to result in knee dysfunction, it was the examiner's opinion that this dysfunction would have begun sooner than 45 years after the injury.  The examiner also addressed the Veteran's report of carrying heavy weights while serving as an infantryman and noted that this alone does not result in knee injuries.  When asked for clarification by the RO as to why carrying a heavy weight does not result in knee injury, the November 2014 VA examiner provided an opinion that carrying heavy weights in the military 45 years ago is not likely related to the current diagnosis of mild bilateral arthritis.  The examiner explained that if the Veteran had knee osteoarthritis due to carrying heavy weights, it would have occurred much sooner in life and the arthritis would have been far more severe 45 years later.  The examiner further indicated that there are many conditions that cause pain in the knee that are not arthritis and that the current status of the Veteran's bilateral osteoarthritis is most likely due to and consistent with aging.  In light of the detailed rationale that took into consideration the evidence of record and the Veteran's assertions, this opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the evidence of record does not support the claim for service connection for a right knee disability.  The Board acknowledges that the Veteran has a current diagnosis involving the right knee, namely degenerative joint disease/right knee joint osteoarthritis; that an in-service injury to his knee as a result of parachute jumps and service in the infantry has been conceded; and that the Veteran sought in-service treatment for his right knee in May 1969.  While the Veteran has met two of the elements needed to establish a claim for entitlement to service connection, he has not met the third, as there is no probative evidence of record of a nexus or connection between the current right knee disability and the injury incurred in service.  Rather, the only probative opinion or record, which was provided by the November 2014 VA examiner in July 2015 and August 2015, establishes that it is more likely than not that the Veteran's right knee disability is related to the natural aging process.  The examiner provided a detailed rationale for why the right knee disability was less likely than not related to the in-service parachute jumps and the fact that the Veteran carried heavy weight during service, while also considering the Veteran's assertion that he had experienced knee pain since active duty service.  

In the absence of any probative evidence that the Veteran's current right knee disability was incurred in service or is etiologically related to an in-service injury or event, service connection is not warranted on a direct basis and the claim must be denied.  38 C.F.R. § 3.303.  Service connection is also not warranted on a presumptive basis in the absence of evidence that degenerative joint disease/right knee joint osteoarthritis manifested within one year of the Veteran's August 1969 discharge from active duty service.  38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


